PER CURIAM:
In this judicial disciplinary matter, respondent and the Office of Disciplinary Counsel have entered into an Agreement for Discipline by Consent pursuant to Rule 21, RJDE, Rule 502, SCACR. In the agreement, respondent admits misconduct and consents to the issuance of an admonition or a public reprimand or the imposition of a definite suspension for a period to be determined by this Court. We accept the agreement and impose a one year suspension. The facts as set forth in the agreement are as follows.

*258
Facts

Respondent was ticketed for failing to use turn signals during lane changes in violation of S.C.Code Ann. § 56-5-2150. At the trial on the charges, respondent made untruthful statements regarding statements made to him by the arresting officer. Respondent attempted to exclude audio and video recordings of the traffic stop that showed the officer did not make the statements attributed to him by respondent. Finally, respondent was held in contempt for his gestures and behavior during the prosecution’s closing argument after being admonished earlier for making signs of agreement or disagreement with questions asked or statements made during the proceeding.

Law

Respondent admits that he has violated the following provisions of the Code of Judicial Conduct, Rule 501, SCACR: Canon 1 (a judge shall uphold the integrity and independence of the judiciary) and Canon 2(A)(a judge shall respect and comply with the law and shall act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary). Respondent also admits that these allegations constitute grounds for discipline pursuant to Rules 7(a)(1) and (7), RJDE, Rule 502, SCACR.

Conclusion

We find respondent’s misconduct warrants a suspension from judicial duties. We therefore accept the Agreement for Discipline by Consent and impose a one year suspension.
DEFINITE SUSPENSION.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
s/ Costa M. Pleicones, J.